FOURTH AMENDMENT TO CREDIT AGREEMENT

﻿

﻿

THIS AMENDMENT TO CREDIT AGREEMENT (this "Amendment") dated March 13, 2020, is
entered into by and between GLOBUS MEDICAL, INC., a Delaware corporation and
GLOBUS MEDICAL NORTH AMERICA, INC., a Pennsylvania corporation  (each
individually, a "Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION
("Bank").  Each reference herein to “Borrower” shall mean each and every party,
collectively and individually, defined above as a Borrower.

﻿

RECITALS

﻿

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated May
3, 2016, as amended from time to time ("Credit Agreement").

﻿

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

﻿

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

﻿

1.Section 5.7. is hereby deleted in its entirety, and the following substituted
therefor:

﻿

"SECTION 5.7.      DIVIDENDS, DISTRIBUTIONS.  Declare or pay any dividend or
distribution either in cash, stock or any other property on Borrower's stock now
or hereafter outstanding, nor redeem, retire, repurchase or otherwise acquire
any shares of any class of Borrower's stock now or hereafter outstanding;
provided however, that Borrower may pay up to $200,000,000.00 for the repurchase
of Borrower’s shares. Notwithstanding, nothing herein shall restrict or
otherwise inhibit Globus Medical North America, Inc.’s right to declare or pay
any dividend or distribution of cash, stock, or any other property to Globus
Medical, Inc."

﻿

2.The effective date of this Amendment shall be the date that all of the
following conditions set forth in this Section have been satisfied, as
determined by Bank and evidenced by Bank’s system of record.  Notwithstanding
the occurrence of the effective date of this Amendment, Bank shall not be
obligated to extend credit under this Amendment or any other Loan Document until
all conditions to each extension of credit set forth in the Credit Agreement
have been fulfilled to Bank's satisfaction.

﻿

(a)Approval of Bank Counsel.  All legal matters incidental to the effectiveness
of this Amendment shall be satisfactory to Bank's counsel.

﻿

(b)Documentation.  Bank shall have received, in form and substance satisfactory
to Bank, each of the following, duly executed by all parties:

﻿

(i)



This Amendment and each promissory note or other instrument or document required
hereby.

(ii)



Corporate Resolutions and Certificate of Incumbency Borrower (2).

(iii)



Such other documents as Bank may require under any other Section of this
Amendment.

﻿

(c)Regulatory and Compliance Requirements. All regulatory and compliance
requirements, standards and processes shall be completed to the satisfaction of
Bank.

﻿

3.Except as specifically provided herein, all terms and conditions of the Credit
Agreement remain in full force and effect, without waiver or modification.  All
terms defined in the Credit Agreement shall have the same meaning when used in
this Amendment.  This Amendment and the Credit Agreement shall be read together,
as one document.





(Rev. 12/18) 

 

 

--------------------------------------------------------------------------------

 

﻿

4.Borrower hereby remakes all representations and warranties contained in the
Credit Agreement and reaffirms all covenants set forth therein. Borrower further
certifies that as of the date of this Amendment there exists no Event of Default
as defined in the Credit Agreement, nor any condition, act or event which with
the giving of notice or the passage of time or both would constitute any such
Event of Default.



IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Amendment to be executed as a sealed instrument and to be
effective as of the effective date set forth above.

﻿

WELLS FARGO BANK,

GLOBUS MEDICAL, INC.  NATIONAL ASSOCIATION

﻿

﻿

By: /s/ KEITH PFEIL                           (SEAL)By: /s/ JOSEPH J. DEMARCO,
JR.

     KEITH PFEIL,       JOSEPH J. DEMARCO, JR.,

     CHIEF FINANCIAL OFFICER        SENIOR VICE PRESIDENT

﻿

﻿

﻿

GLOBUS MEDICAL NORTH AMERICA, INC.

﻿

﻿

By: /s/ KEITH PFEIL                          (SEAL)

     KEITH PFEIL,  

     CHIEF FINANCIAL OFFICER

    

﻿



(Rev. 12/18) 

 

 

--------------------------------------------------------------------------------